Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Grenouillet et al.			:
Application No. 13/661,418			:	 
Filing Date: October 26, 2012		:	Decision on Petitions	
Patent No. 8,890,219				:
Issue Date: November 18, 2014		:		
Attorney Docket No. 406931US41		:


This is a decision on the petition under 37 C.F.R. § 5.25 filed October 5, 2020, which seeks a retroactive license for foreign filing under 35 U.S.C. § 184.  This is also a decision on the “Expedited Processing” request filed October 5, 2020, which is being treated as a petition under 37 C.F.R. § 1.182 requesting expedited consideration of the petition under 37 C.F.R. § 5.25.

The petition under 37 C.F.R. § 5.25 is DISMISSED.

The petition under 37 C.F.R. § 182 is GRANTED.

This decision concerns Application No. 1159802 filed in France on October 28, 2011, and Application No. 12190041.9 filed in the European Patent Office on October 25, 2012.

The concurrent receipt of a legible copy of the material upon which a license is desired is acknowledged.  See 37 C.F.R. §§ 5.13 and 5.25(3)(iii).

Facts

Commissariat A L’Energie Atomique Et Aux Ene Alt (CEA) is requesting a retroactive license under 35 U.S.C. 184.

Dr. Veronique Robert is a Patent Engineer for CEA responsible for various intellectual property matters.

Prior to December 14, 2017, Dr. Robert was unaware of the requirement to obtain a foreign filing license from the United States Patent and Trademark Office (“USPTO”) prior to filing certain patent application outside the United States.

Alexandre Popoff is patent counsel for CEA.

Dr. Robert instructed Popoff to file an application in France and the European Patent Office. 



Popoff did not know the foreign applications included subject matter made in the United States.

On December 14, 2017, Dr. Robert learned of the need to obtain a foreign filing license from the USPTO prior to filing certain patent application outside the United States.  Thereafter, CEA took actions to identify all the prior foreign applications filed without the necessary foreign filing license.

CEA engaged the services of the law firm of Oblon, McClelland, Maier & Neustadt, L.L.P. (“Oblon”) on February 12, 2018.

Oblon prepared the petition for a retroactive license, and Oblon asserts the petition was filed on   April 27, 2018.  

The file wrapper for this application does not include the petition Oblon asserts was originally filed on April 27, 2018.

Oblon resubmitted the petition on October 5, 2020.

Discussion

37 C.F.R. § 5.25(a) states,

A petition for retroactive license under 35 U.S.C. 184 shall be presented in accordance with § 5.13 or § 5.14(a), and shall include:

(1)  	A listing of each of the foreign countries in which the unlicensed patent application material was filed,
(2) 	The dates on which the material was filed in each country,
(3) 	A verified statement (oath or declaration) containing:
(i) 	An averment that the subject matter in question was not under a secrecy order at the time it was filed aboard[sic], and that it is not currently under a secrecy order,
(ii) 	A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) 	An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and 
(4) 	The required fee (§ 1.17(g) of this chapter).


37 C.F.R. § 5.25(b) states,

The explanation in paragraph (a) of this section must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings. 

As will be discussed, the petition fails to comply with the requirement set forth in 37 C.F.R.        § 5.25(a)(3)(iii).  Specifically, the petition fails to include an adequate explanation of why the material was filed abroad with the required license having been obtained.

A renewed petition may be filed in response to this decision.  The renewed petition should incudes answers to the following questions:

(1)	What checks, if any, did CEA have in place to ensure foreign applications would not be filed without a necessary foreign filing license first being obtained?
(2)	What checks, if any, did CEA have in place to determine if the subject matter for a foreign application included subject matter made in the United States?
(3)	If checks were in place, why was the procedure not following in this case, and when were the checks first implemented?

Any renewed petition filed in response to   this decision must be filed within two months of the issuance date of this decision. Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled, “Renewed Petition under 37 C.F.R. § 5.25.” This is not a final agency action within the meaning of 5 U.S.C. § 704.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450


By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  


/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner 
Office of Petitions







    
        
            
        
            
    

    
        1 Document Code “RETR.LICENSE”, which has a document description of “Request for Retroactive Foreign Filing License,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General EFS Web information can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.